Title: From Thomas Jefferson to Arthur S. Brockenbrough, 13 September 1825
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.

Sep. 13. 25.The capitels are arrived at Boston and now on their way to Richmd the balance due to mr Appleton is 362.77 which should be promptly paid and he permits to be paid in Boston. the duties at New York & Boston I suppose will be about 1200.D. to be also promptly payable. the cases with the capitels are so heavy that 2. different ships at Leghorn refused to take them. I shall be glad of answers to my queries as soon as convenient. affectionately yours.